Citation Nr: 1539258	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as secondary to hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, secondary to medications for PTSD.



REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2008 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for PTSD and heart disease.  He perfected a timely appeal of that decision.  

On April 21, 2011, the Veteran and his wife appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In December 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2012.  In December 2012, the Board again remanded the case for further evidentiary development.  Following the requested development, another SSOC was issued in March 2013.  In October 2013, the Board once again remanded the case for still further development.  The RO issued an SSOC in June 2015.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has recharacterized the issue, as stated above, to more broadly encompass the varied conditions for which the Veteran is claiming service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board also notes that, in a rating action of April 2014, the RO denied service connection for diabetes mellitus, type II and service connection for erectile dysfunction, claimed as due to medications for PTSD.  Subsequently, in May 2014, the Veteran submitted a notice of disagreement (NOD) with the denial of his claims.  A review of the record shows that the RO has not issued a statement of the case (SOC) with regard to these claims.  Accordingly, these issues must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran has diagnosed PTSD.  

2.  Resolving reasonable doubt in favor of the Veteran, he has an acquired psychiatric disorder to include PTSD that is causally or etiologically related to his in-service military stressors.  

3.  Heart disease was not manifested during the Veteran's active duty or for many years thereafter, nor is any heart disease otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).  

2.  Heart disease was not incurred in or aggravated during the Veteran's active duty service, nor has any heart disease been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  


In this case, VA satisfied its duty to notify by means of letters dated in October 2007, January 2008, and March 2008 from the RO to the Veteran which were issued prior to the RO decision in July 2008.  Additional letters were issued in December 2011, April 2012, February 2013, March 2013, and March 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issues decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims files, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

With respect to the claim of service connection for heart disease, a review of the Veteran's service records contains no evidence any heart disease; and, the Veteran has provided no information regarding the etiology of this disorder.  Therefore, it is not necessary for VA to schedule the Veteran for an examination on that issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Where appropriate, the Veteran has been afforded examinations on the issue decided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to decide the issue.  Therefore, these examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim decided herein.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran served on active duty from March 1964 to January 1970.  The Veteran's DD Form 214 indicates that he was awarded the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Navy Unit Commendation Medal.  The service treatment records (STRs), including the January 1964 and the separation examination, dated in January 1970, are completely silent with respect to any complaints or finding of heart disease; clinical evaluation of the heart was normal.  The STRs are also completely silent with respect to any complaints or findings of a psychiatric disorder.  

The Veteran's application for service connection for a psychiatric disorder and heart disease (VA Form 21-526) was received in September 2007.  Submitted in support of the claim were VA progress notes dated from April 2007 to July 2007.  Among the records is the report of a VA progress note dated in May 2007, indicating that the Veteran was seen for evaluation of a psychiatric disorder.  The assessment was PTSD/Etoh abuse in remission.  It was noted that the Veteran served in Vietnam from 1966 to 1970, with 3 tours above the cruiser USS Long Beach for a total of 27 months.  It was reported that the Veteran was being seen for PTSD and he was attending substance abuse relapse prevention support groups at the outpatient clinic.  A psychology note, dated in July 2007, reflects a diagnosis of adjustment disorder with mixed emotional features, and PTSD, moderate.  

Received in October 2007 were VA progress notes dated from August 2007 to September 2007.  An enrollment clinic note, dated in August 2007, indicates that the Veteran reported being diagnosed with alcoholism, bladder/kidney stone, depression, diabetes, diverticulitis, heart disease, PTSD, and suicide attempt.  During a clinical evaluation in September 2007, it was noted that the Veteran had a history of coronary artery disease, status post coronary artery bypass graft x4 vessel done in February 2003, PTSD, hypertension, and alcoholic but currently in recovery.  Following a physical evaluation, the assessment was coronary artery disease, status post CABG in February 2003, for which he would continue with the aspirin.  

Also received in October 2007 were hospital reports from Baptist Memorial Hospital, indicating that the Veteran was admitted to the hospital in February 2003 with complaints of intermittent difficulty over the last several weeks with an anterior chest tightness sensation; he described it mostly as an indigestion type feeling.  He presented to the emergency room where he was noted to have subtle electrocardiographic changes, subtle elevation of his serum troponins.  He was evaluated and diagnosed with coronary artery disease.  He subsequently underwent coronary artery bypass grafting times four.  It was noted that he tolerated the procedure well and went to recovery in good condition.  

In a statement in support of claim for PTSD (VA Form 21-0781), dated in October 2007, the Veteran indicated that he was assigned to the USS Long Beach during the period from April 1966 to December 1969.  The Veteran noted that his division was responsible for the ship's air condition and refrigeration system; they did 3 combat tours averaging a total of 27 months of combat duty.  The Veteran related that, while on Piraz and SAR Combat station, directly off the coast of DaNang, Long Beach was attacked by North Vietnamese hostile aircrafts.  The ship shot the aircraft down with surface to air missiles.  The Veteran also reported that Long Beach was on Piraz Combat assignment when a fire broke out over the second deck amid ships; as a leading petty officer, he had to force men to go down a ladder to their combat duty stations.  The Veteran related that their protests and screams have caused nightmares, guilt and a sense of loss which he compartmentalized for years.  The Veteran indicated that he drank to forget the incident.  

The Veteran was afforded a VA psychiatric examination in April 2008.  The Veteran indicated that he was in a combat station and there was a fire aboard the ship; he was a petty officer and kicked some kids in the face.  Following a mental status examination, the Veteran was diagnosed with generalized anxiety disorder and mixed personality disorder NOS.  The examiner stated that the test results from the MMPI and MCMI are valid and interpretable.  The tests indicate that this is an individual who is experiencing a mild to moderate level of emotional distress characterized by histrionic qualities, dysphoria, anxiety, worrying and anhedonia.  He frequently worries about many things.  The examiner further noted that feelings of inadequacy, helplessness and insecurity may be prominent and there may be a hypersensitivity to criticism.  A frequent response to even minor stress.  Psychological insight may be poor as one would suspect when denial, repression and somatization are primary defense mechanisms.  The examiner noted that, during the clinical interview, the Veteran talked about his "traumatic" experiences while serving in the military.  The examiner stated that the Veteran's emotional reaction to his perceived traumatic experiences were unusual and dramatic.  The examiner explained that the situations described were stressful but not life threatening; however, his emotional reaction affixed to these situations may be understandable when one considers his long-term histrionic personality traits and a tendency to engage in self-denigration.  The examiner stated that findings suggest that the Veteran suffers from generalized anxiety disorder.  Consequently, the examiner stated that the opinion does not address the diagnosis of PTSD to determine it if is "at least as likely as not" related to military service, as this is not a diagnosable condition by the examiner's clinical parameters.  The examiner concluded that the generalized anxiety disorder was less likely as not caused by or a result of military service.  The examiner stated that the Veteran only started seeking treatment for psychiatric symptoms from the Daytona Beach VA in May 2007.   The examiner also noted that the Veteran remained active and apparently quite productive in Real Estate until that point.  The examiner further noted that there was no prior history of any psychiatric contact reported, and no prior records were found that would suggest inservice psychiatric symptoms that were ever reported.  

In April 2008, the Veteran was also afforded a VA examination for hypertension.  Following the evaluation, the examiner noted that on chest x-ray, the cardiac silhouette was of normal size and the pulmonary structures were clear; the Veteran was status post previous cardiac surgery.  In that examination report, it was noted that the Veteran's stressor for PTSD was conceded.  

Received in September 2008 were VA progress notes dated from April 2007 to June 2008.  The Veteran was seen for evaluation in April 2007; at that time, he reported having had three 9 month tours of duty in the waters of Vietnam, during which time he was exposed to hostile fire.  The examiner noted that the Veteran became tearful and remained distraught most of the evaluation.  Following a mental health intake evaluation, the assessment was dysthymia, R/O PTSD.  A mental health consultation note, dated in October 2007, reported that the Veteran has had difficulties with anxiety and depression since his mid-twenties.  He was on his third divorce which is rather contentions, his sleep is poor quality and duration, and his appetite fluctuates.  He was in individual treatment at the VA.  An April 2008 mental health note reflects a diagnosis of PTSD.  A progress note dated in May 2008 reflects diagnoses of anxiety and PTSD.  During a clinical visit in February 2008, the Veteran talked about the two major issues in his life which are his PTSD symptoms and the upcoming divorce settlement which he feels that once it's over will help him better deal with his PTSD.  He also talked about having flashback the past several weeks which are disturbing to him and his need for therapy to deal with them.  The pertinent diagnoses were alcohol dependence in full remission, PTSD, and adjustment disorder with anxiety.  During an individual therapy session in December 2007, the Veteran stated that he was still thinking of drinking despite being clean and sober for 44 years; he attributed this feeling to increased stress over his divorce.  He had increased his attendance at AA meetings and has called his phone sponsors.  Following a mental status examination, the examiner noted that this was a combat Veteran who has been struggling with symptoms of PTSD since serving in Vietnam.  He noted that the Veteran had intrusive thoughts, nightmares, anxiety, irritability, and feelings of loss and deal.  His early childhood was remarkable for the death of his mother when was two years old; he joined the Navy at 19 to defend his country.  He served a total of 27 months as a nuclear reactions operator and chief auxiliary operator.  During one of his tours, there was a fire on his ship during combat operations in Piraz; he had to kick shipmates down a ladder into the fire to avoid further disaster.  He had considerable guilt and intrusive thoughts about that incident.  He initially coped with his anxiety by using excessive alcohol and some cocaine and marijuana; he went to substance abuse treatment in 1983 and has been drug and alcohol free since then.  He was currently going through his third divorce; and, this current loss has triggered memories of previous losses and increased his desire to drink.  He has been using relapse prevention strategies appropriately and has not resorted to alcohol.  He had rare fleeting suicidal thoughts with no plans or intent.  He did not appear to be at significant risk for acting out violently at this time.  The assessment was anxiety disorder, and PTSD; alcohol dependence, in full remission.  

Received in March 2011 were VA progress notes dated in September 2008 and February 2011.  These records reflect that the Veteran was seen for an individual trauma-focused therapy session in September 2008.  Following a mental status examination, the examiner concluded that the Veteran had a very typical case of delayed chronic PTSD which has responded well to PE therapy.  It was noted that the Veteran still needed ongoing therapy to solidify the gains made and to assist him in applying skills learned to other aspects of his life.  The pertinent diagnosis was anxiety disorder, PTSD, and alcohol dependence in full remission.  A mental health note, dated in February 2011, indicates that the Veteran continued to be followed in substance abuse continuing case and relapse prevention.  The listed diagnoses were alcohol dependence, in full remission; PTSD; and adjustment disorder with anxiety.  One of the listed goals of the session was to help the Veteran understand PTSD symptoms and how they led to addiction in a self-defeating attempt to cope.  

At his personal hearing in April 2011, the Veteran reported that he currently had a diagnosis of PTSD that was made by a psychiatrist at the VA medical center in Daytona Beach, Florida.  He also reported that he has been receiving therapy for his PTSD symptoms since the summer of 2007.  The Veteran testified that he never knew that he had PTSD until the summer of 2007; since then, he has had at least 10 sessions of individual and group therapy sessions.  The Veteran related that he was not currently taking medications for PTSD for fear that they might conflict with the medications that he's taking for his heart condition.  The Veteran indicated that his PTSD is attributed to an incident that occurred during service; he reported a fire aboard the ship while stationed off the coast of DaNang.  The Veteran related that he began drinking to keep from thinking about the incident; he stated that he was able to feel halfway normal.  He kept drinking after discharge.  

Received in December 2011 and January 2012 were copies of deck logs for the USS Long Branch from the National Archives and Records Administration (NARA).  Among the records was a notation, dated March 22, 1968, indicating that there was a fire in the incinerator room aboard the USS Long Beach.  The crew was sent to general quarters to fight the fire.  It was reported that investigation of the fire showed damage to the electrical cables in the overhead of the incinerator room.  It was also reported that, while fighting the fire, one of the servicemen aboard the ship was flashed by flame and inhaled smoke.  

Of record is a buddy statement from F. D., dated in March 2012, indicating that the fire to which the Veteran refers occurred aboard the Long Beach in the states in 1966 off the coast of California.  He noted that the fire did about $50,000 damage mostly to wiring and transformers in the passageway outside the incinerator.   The whole passageway outside the incinerator was full of burn bags. The sailor who was burning, opened the door to the passageway while the incinerator door was open and the flames burst out and caught the burn bags on fire I think he panicked and ran somewhere instead of going around the corner to the 1st class mess and alerting help to fight the fire in its early stage.  They eventually went to GQ and they had to go back into the yards for emergency repairs.  

In March 2012, the Veteran's claims file was referred to a VA examiner for review and opinion regarding the etiology of his claimed psychiatric disorder.  The examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner opined that the Veteran's symptoms are best characterized by a diagnosis of generalized anxiety disorder and personality disorder NOS.  The examiner observed that the Veteran's prior diagnoses and treatment for PTSD had been taken into consideration but noted that he did not report symptoms consistent with PTSD at this time; therefore, it was determined that he did not meet the criteria for PTSD.  The examiner noted that the typical course of generalized anxiety disorder, according to DSM IV TR, begins in childhood or adolescence.  And, personality disorders are known to be pervasive and inflexible patterns of behavior and inner experience most commonly evidence during adolescence or early adulthood.  It was the opinion of the VA examiner that it is most likely that the Veteran's diagnoses of generalized anxiety disorder and personality disorder are not related to his military service experiences based on information gained from review of psychological literature/research combined with the lack of inservice treatment and no evidence of treatment until 2007 for mental health conditions or stress related to any incidents.  The examiner stated that it was important to mention that the Veteran's presentation was suggestive of secondary gain in that he appeared to be invested in being diagnosed with PTSD to, in his perception, validate his military experiences and explain negative life events.  

Of record is an email from G. N., a member of the crew aboard the USS long Beach, dated in April 2012, attesting to the fact that there was a fire aboard the ship.  G. N. stated that he was aboard the ship when the fire occurred.  He recalled the GQ alarm sounded and being sealed in down in CIC.  G. N. related that it got warm and stuffy enough that most were started to sweat.  G. F. reported that the outer door to the incinerator room was to remain closed with the incinerator door was to be or open; that was not the case and a flash back occurred from the open door of the incinerator which ignited a pile of bags in front of it waiting to be burned.  He recalled the passageway outside the room was burned badly and that is where all the cables were located; as a result, the cables were burned.  In yet another email message, dated in April 2012, G. M. F. noted that "when the Long Beach did dock, all but CT's were allowed liberty.   CT's were confined to the ship until the wires burned in the incinerator room were repaired Long Beach was to leave for West Pac in a few days.  The fire had knocked out most of the ships communication systems and control of our missile batteries.  The Pentagon sent us a nasty gram concerning the fire We were expected to arrive in Gulf of Tonkin fully functional.  

Received in April 2012 was a VA progress note, dated in March 2012, wherein a staff psychiatrist responded yes to the quest of whether the Veteran has a diagnosis of military-related PTSD.  The reported assessment was military-related PTSD.  

Received in April and May 2012 were additional deck logs and Command History Reports for USS Long Branch (CGN 9) from the Department of the Navy for the period from 1964 to 1970.  A Command history for the year 1967 reported "while steaming toward Long Beach on March 22nd, a major fire broke out in the incinerator room.  The fire was quickly extinguished by Long Beach damage control teams; however, the fire caused major damage to cables in the adjacent passageway.  It was also reported that power distribution cables, interior communications cables, and other cables were damaged to such an extent that the ship's operational capability was impaired.  

A command history for the USS Long Beach for the period dated from January 1966 to December 1966, reported that "Unquestionably the high point of this period was an incident which occurred during the early morning hours of December 20th.  Several North Vietnamese propeller aircrafts were detected on radar taking off from Hanoi and proceeding to the coast.  Those aircrafts, later evaluated as Soviet designed COLTS (AN-2), and then tracked down the coastline, possibly in a mission to harass friendly shipping.  During that time, Long Beach commenced tracking the contacts with fire control radars and having ascertained beyond doubt that the aircrafts were in fact unfriendly, requested permission from Yankee team commander to open fire.  This request was denied; however, and a section of condition one CAP was scrambled from the USS Kitty Hawk (CVA 63).  The 2 aircrafts launched members of fighter squadrons 114 and 213, were taken under positive control by Long Beach air intercept controllers and were vectored in for an attack.  Two of the COLTS were destroyed by the F4s, each aircraft recording a kill.  

In an email from the Veteran, dated in October 2012, he stated that he was one of the A/C and R Chief Auxiliary Operator (MM2) aboard the USS Long Beach CGN9.  While in DaNang, he had to go ashore to verify and pick up critical repair parts for the chip freezer refrigerator compressor at the DaNang Naval Support Activity.  After over 40 years, some of the information comes back slowly.  

Received in October 2012 were VA progress notes dated from April 2012 to July 2012.  These records show that the Veteran was seen for follow up evaluation at the mental health clinic for a psychiatric disorder, diagnosed as chronic PTSD and depressive disorder NOS.  A mental health note, dated in June 2012, indicates that after an extensive discussion about the traumatic experience aboard the naval ship and the ways that the incident affected his life in various ways, the therapist diagnosed with Veteran with PTSD.  Following a mental status examination, the examiner stated that the Veteran appears to meet full criteria for PTSD; his traumatic experience (the fire and subsequent physical attack on other seaman) appears to meet Criterion A in that it involved confrontation with an event that involved serious injury and his response involved intense fear and horror.  The examiner stated that it is likely that the Veteran has benefited from therapy such that his current level of PTSD symptomatology is mild.  

Received in April 2014 and May 2014 were VA progress notes dated from July 2013 to December 2013, which show that the Veteran received ongoing clinical attention and treatment for a psychiatric disorder, diagnosed as PTSD and depressive disorder NOS.  Additional VA outpatient treatment records were received in June 2015, which show that the Veteran continued to receive treatment, including therapy, to address symptoms of PTSD.  


III.  Legal Analysis.

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

For certain chronic diseases, such as cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999). In determining whether a veteran participated in combat, the veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997). 

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required--provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98. If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates his testimony or statements.  See Zarycki, 6 Vet. App. at 98.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Psychiatric disorder, including PTSD.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets all the elements for an award of service connection for PTSD.  

As to the first element to establish service connection for PTSD, evidence diagnosing the condition, the Board notes that there is conflicting evidence of record.  Post-service VA examinations in April 2008 and more recently in March 2012 reflect that each examiner specifically found that the Veteran did not meet the diagnostic criteria for PTSD in accordance with DSM-IV.  However, multiple mental health notes, dated in May 2012 through December 2013, indicate that the Veteran has been found to exhibit mild PTSD symptomatology.  Specifically, during a follow up evaluation in June 2012, a mental health note indicates that, after an extensive discussion about the traumatic experience aboard the naval ship and the ways that the incident affected his life in various ways, the therapist diagnosed the Veteran with PTSD.  Following a mental status examination, the examiner stated that the Veteran appears to meet full criteria for PTSD; his traumatic experience (the fire and subsequent physical attack on other seaman) appears to meet Criterion A in that it involved confrontation with an event that involved serious injury and his response involved intense fear and horror.  The examiner stated that it is likely that the Veteran has benefited from therapy such that his current level of PTSD symptomatology is mild.  In the current assessment, the examiner stated that the Veteran was found to have met the diagnostic criteria for PTSD, related to his inservice stressors.  The Board is cognizant of the Court's holding in Cohen v. Brown, 10 Vet. App. 128, 140   (1997), in which the Court held that a PTSD diagnosis by a mental health professional is generally presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology as well as the sufficiency of the stressor.  

The Board notes that questions have been raised regarding the Veteran's in-service stressor.  However, the Veteran's military personnel records clearly document that he was stationed aboard the USS Long Beach, and the deck logs record the fact that there was a fire aboard the ship in March 1968, during the period when the Veteran served.  Moreover, the Veteran has submitted several buddy statements from individual who served with him, attesting to the fire aboard the ship.  During a VA examination in April 2008, it was noted that the Veteran's stressor for PTSD was conceded.  Accordingly, the Board finds that the final requirement for service connection for PTSD, sufficient evidence of the actual occurrence of one of the Veteran's reported stressors, is also reasonably satisfied.  

Given the facts of this particular case, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV criteria.  In addition, the multitude of VA mental health treatment notes strongly suggests that the diagnosis of PTSD is based on the Veteran's conceded stressors from his experience aboard the USS Long Beach.  Therefore, the Board finds that the evidence of record supports a finding that the Veteran has PTSD that is related to traumatic experiences in service; and, that he suffers from depression and anxiety, which are symptoms of his PTSD.  Under such circumstances, the benefit of the doubt is awarded to the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection is warranted for his PTSD, depression, and anxiety disorder.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Heart disease.

In this regard, the Board notes that the Veteran's STRs are negative for any evidence of heart disease.  During his separation examination in January 1970, clinical evaluation of the heart was normal.  In addition, the first post-service medical evidence in the record diagnosing the Veteran with heart disease was not until February 2003, more than 33 years after service discharge.  In sum, the record tends to show a remote, post-service onset of the Veteran's heart disease.  

A grant of service connection requires competent evidence establishing a diagnosis of current disability and evidence relating the diagnosis to the Veteran's military service.  While the record demonstrates current diagnosis of heart disease, more specifically, coronary artery disease, it does not contain competent evidence which relates this disorder to any injury or disease in service.  

With respect to the Veteran's claim for service connection for heart disease as secondary to hypertension, the Board notes that secondary service connection presupposes the existence of an established service-connected disability.  In this case, the Veteran is not service-connected for hypertension.  Thus, there can be no secondary service connection for any condition allegedly due to hypertension. Where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no legal basis for an award of secondary service connection for heart disease, the claim for secondary-service connection must be denied as a matter of law.  

While the Veteran contends that his heart disease is related to service, the Board finds that as a lay person the Veteran is not competent to offer such an etiology opinion.  The etiology of heart disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer an etiology opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Based on a review of the record evidence, the Board concludes that service connection for heart disease is not warranted. Although the record evidence shows that the Veteran currently has coronary artery disease, it does not indicate that the Veteran's heart disease has a causal connection to or is associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for PTSD is granted.  

Service connection for heart disease, to include as secondary to hypertension is denied.  


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran. In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

As noted in the introduction, by a rating action in April 2014, the RO denied service connection for diabetes mellitus, type II, and service connection for erectile dysfunction, claimed as due to medications for PTSD.  A notice of disagreement (NOD) with the denial of his claim in the April 2014 rating action was received in May 2014.  The Board notes that a statement of the case (SOC), addressing the matter of entitlement to service connection for type II diabetes mellitus and erectile dysfunction has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, this matter is REMANDED to the AOJ for the following: 

The AOJ must issue the Veteran an SOC addressing the issues of entitlement to service connection for type II diabetes mellitus, and service connection for erectile dysfunction, as secondary to medications for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  Only if a timely substantive appeal is filed, should these claims be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

No action is required of the Veteran until he receives further notice.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


